                 Case 19-11781-LSS               Doc 339        Filed 12/02/19         Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                     Chapter 11
    FURIE OPERATING ALASKA, LLC, et al.,1                      Case No. 19-11781 (LSS)

                             Debtors.                          (Jointly Administered)

                                                               Re: Docket Nos. 14, 185 & 252

             NOTICE OF EXTENDED DEADLINE TO SUBMIT QUALIFIED BIDS

        PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
(collectively, the “Debtors”) each filed a voluntary petition for relief under chapter 11 of title 11
of the United States Code in the United States Bankruptcy Court for the District of Delaware (the
“Court”) on August 9, 2019 (the “Petition Date”).

        PLEASE TAKE FURTHER NOTICE that, on August 9, 2019, the Debtors filed a
motion (the “Sale Motion”)2 with the Court seeking entry of orders, among other things, approving
(a) procedures for the solicitation of bids in connection with the proposed sale of substantially all
of the Debtors’ assets (the “Sale”), subject to the submission of higher or otherwise better offers
in an auction process (the “Auction”), (b) the form and manner of notice related to the Sale and
(c) procedures for the assumption and assignment of contracts and leases in connection with the
Sale.

       PLEASE TAKE FURTHER NOTICE that, on September 26, 2019, the Court entered
an order [Docket No. 185] (the “Bidding Procedures Order”) approving, among other things, the
Bidding Procedures, which establish the key dates and times related to the Sale and the Auction.
All interested bidders should carefully read the Bidding Procedures Order and the Bidding
Procedures in their entirety.3

       PLEASE TAKE FURTHER NOTICE that, the deadline to submit Qualified Bids has
been extended through and including December 4, 2019 at 4:00 p.m. (ET) (the “Extended Bid
Deadline”).



1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Furie Operating
Alaska, LLC (8721); Cornucopia Oil & Gas Company, LLC (9914); and Corsair Oil & Gas LLC (8012). The location
of the Debtors’ corporate headquarters and the service address for all Debtors is 188 W. Northern Lights Blvd. Suite
620, Anchorage, Alaska 99503.
2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Bidding
Procedures Order, or it not defined therein, then in Sale Motion.
3
  To the extent of any inconsistencies between the Bidding Procedures and the summary descriptions of the Bidding
Procedures in this notice, the terms of the Bidding Procedures shall control in all respects.



WBD (US) 48010201v1
                 Case 19-11781-LSS   Doc 339      Filed 12/02/19   Page 2 of 2



Any interested bidder should contact, as soon as practicable:

       Seaport Global Securities LLC, 400 Poydras Street, Suite 3100, New Orleans, LA
70130 (Attn: Michael Schmidt: mschmidt@seaportglobal.com).



Dated: December 2, 2019               Respectfully submitted,
       Wilmington, Delaware
                                      WOMBLE BOND DICKINSON (US) LLP

                                      /s/ Ericka F. Johnson
                                      Matthew P. Ward (DE Bar No. 4471)
                                      Ericka F. Johnson (DE Bar No. 5024)
                                      1313 North Market Street, Suite 1200
                                      Wilmington, Delaware 19801
                                      Telephone:(302) 252-4320
                                      Facsimile: (302) 252-4330
                                      Email:     matthew.ward@wbd-us.com
                                                 ericka.johnson@wbd-us.com

                                      -AND-

                                      MCDERMOTT WILL & EMERY LLP
                                      Timothy W. Walsh (admitted pro hac vice)
                                      Darren Azman (admitted pro hac vice)
                                      Riley T. Orloff (admitted pro hac vice)
                                      340 Madison Avenue
                                      New York, New York 10173-1922
                                      Telephone:(212) 547-5400
                                      Facsimile: (212) 547-5444
                                      Email:     twwalsh@mwe.com
                                                 dazman@mwe.com
                                                 rorloff@mwe.com

                                      Counsel to the Debtors and Debtors in Possession




                                              2
WBD (US) 48010201v1
